FILED
                            NOT FOR PUBLICATION                             JUN 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CHERYL L. ROWE,                                  No. 07-35817

              Plaintiff - Appellant,             D.C. No. CV-06-05436-RBL

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                      Argued and Submitted February 1, 2010

                                 Seattle, Washington


Before: ALARCÓN, W. FLETCHER and RAWLINSON, Circuit Judges.

       Cheryl Rowe appeals the district court’s order affirming a decision of the

Commissioner of the Social Security Administration. Specifically, Rowe appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
the basis on which the Administrative Law Judge (ALJ) awarded her disability

benefits.

      We grant the government’s motion to strike the additional exhibits submitted

by Rowe with her first reply brief to this court. The exhibits are not part of the

administrative record upon which this court must base its review. Harman v.

Apfel, 211 F.3d 1172, 1177 (9th Cir. 2000). See also 42 U.S.C. § 405(g).

      We review the district court’s decision de novo. Batson v. Comm’r of Soc.

Sec. Admin, 359 F.3d 1190, 1193 (9th Cir. 2004). We must affirm the ALJ’s

decision, if it is supported by substantial evidence and if the ALJ applied the

correct legal standards. Id. Even if the evidence could support more than one

rational interpretation, we defer to the ALJ’s decision as long as it is among the

rational interpretations. Id.

      The evidence in the record here supports more than one rational

interpretation. The ALJ’s determination that Rowe’s disability results from the

combined effects of physical and mental disorders is among those rational

interpretations. In reaching his determination, the ALJ applied the correct legal

standards..

      AFFIRMED.




                                           2